Citation Nr: 0315120	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  02-03 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected death pension benefits in the amount of 
$9,488.00.


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
August 1949.  He died April [redacted], 1995.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 decision of the 
Committee on Waivers and Compromises (COWC) at the Department 
of Veterans Affairs (VA) Regional Office (RO) at Cleveland, 
Ohio.


FINDINGS OF FACT

1.  In February 1996, the RO awarded the appellant 
nonservice-connected death pension benefits from February 1, 
1996 on the basis of no income.

2.  In the February 1996 notice of award and in June 1996 and 
December 1996 letters concerned with the adjustment of the 
amount of her pension benefit payment, the RO cautioned the 
appellant that if she failed to promptly inform VA of changes 
in her income from that reported to VA, the result could be 
an overpayment of benefits which she then would be 
responsible to repay.

3.  In June 2000, the RO sent the appellant a letter 
notifying her that it had learned of certain amounts of 
income that she earned in 1997, 1998, and 1999 and had not 
reported to VA.  The letter apprised her that an overpayment 
had been created and advised her of her obligation to report 
her full income to VA.

4.  In September 2000, the Debt Management Center of VA sent 
the appellant notice, and demand for repayment, of a 
$9,488.00 overpayment of benefits.  

5.  In January 2001, the COWC sent the appellant an 
accounting explaining the amount of the $9,488.00 
overpayment.

6.  The overpayment did not result from fraud, 
misrepresentation, or bad faith on the part of the appellant.

7.  Although the appellant bears most of the responsibility, 
VA contributed to the creation of the overpayment.

8.  During the period during which the overpayment was 
accumulating, the appellant changed her position in reliance 
upon the continued receipt of the nonservice-connected death 
pension payments.

9.  Recovery of the overpayment would cause the appellant 
undue hardship, would defeat the purpose for which 
nonservice-connected death pension benefits are intended, and 
would not result in the appellant's being unjustly enriched.


CONCLUSION OF LAW

The overpayment of nonservice-connected death pension 
benefits in the amount of $9,488.00 was not due to fraud, 
misrepresentation, or bad faith on the part of the appellant, 
and recovery of the overpayment would be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), (the VCAA), enacted 
November 9, 2000, contains extensive provisions potentially 
affecting the adjudication of claims for benefits pending 
before VA as of that date.  The statute significantly 
heightens VA's duties to assist the claimant in development 
of evidence and to provide notices pertinent to the claim.  
New regulations have been promulgated implementing the 
statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

However, the United States Court of Appeals for Veterans 
Claims has held recently that waiver of an overpayment is not 
a claim that is subject to the VCAA.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  As is noted below, VA has given 
the appellant the notice that is required under other 
provisions of federal law.

ii.  Background

The veteran died April [redacted], 1995.  In January 1996, the 
appellant executed and filed VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child.  On the 
application, she reported gross monthly income and net worth 
of zero.  

In February 1996, the RO awarded the appellant nonservice-
connected death pension benefits from February 1, 1996.  The 
benefits were granted at the maximum annual rate.  The notice 
of award told the appellant that the amount of the pension 
benefit awarded her was based on the financial information in 
the January 1996 application.  The notice of award advised 
the appellant that if her income changed, the amount of the 
benefit would have to be adjusted and therefore, she should 
inform VA.  The notice of award cautioned that if she failed 
to promptly inform VA of changes in her income, the result 
could be an overpayment of benefits that she then would be 
responsible to repay.

In June 1996, the appellant submitted to the RO a VA Form 21-
0518, Improved Pension Eligibility Verification Report 
(Surviving Spouse With No Children).  This was dated in May 
1996.  On the line item for "wages," she had entered 
$824.00 for 1996.  She reported zero income from other 
sources. 

Later in June 1996, the RO notified the appellant by letter 
that her pension benefit for the period April 1, 1996 through 
March 31, 1997 had been reduced because of the $824.00 of 
income reported by her for 1996.  The letter explained how 
the amount of the adjusted benefit for 1996 had been 
computed.  The letter advised the appellant that as of April 
1, 1997, her pension benefit would again be paid at the 
maximum annual rate.  The letter cautioned the appellant, in 
general terms, that if she failed to promptly inform VA of 
changes in her income, the result could be an overpayment of 
benefits that she then would be responsible to repay.

In December 1996, the RO notified the appellant by letter of 
what the amount of her adjusted pension benefit payment would 
be from December 1, 1996 through March 31, 1997 in the light 
of a statutory increase in the maximum annual rate for 
nonservice-connected pensions.  The letter explained how the 
amount of the adjusted benefit was computed and again advised 
the appellant that as of April 1, 1997, her pension benefit 
would again be paid at the maximum annual rate.  The letter 
stated that if an overpayment resulted from the adjustment 
that had been made in her pension benefit, VA would notify 
her shortly.  The letter cautioned the appellant, in general 
terms, that if she failed to promptly inform VA of changes in 
her income, the result could be an overpayment of benefits 
that she then would be responsible to repay.

A VA Form 21-0518, Improved Pension Eligibility Verification 
Report, executed by the appellant March 1996 was received 
into the record in March 1997.  On this form, the appellant 
reported zero income.

No communications between the appellant and VA are documented 
in the record after March 1997 until January 2000, when the 
appellant wrote the RO informing it that her address had 
changed and giving it the new address.  In February 2000, she 
wrote the RO reminding it of her January 2000 letter and 
telling it that her pension payment check had been sent to 
the old address.

In June 2000, the RO sent the appellant a letter notifying 
her that it had learned of certain amounts of income that she 
earned in 1997, 1998, and 1999 and had not reported to VA.  
The letter advised the appellant that on the basis of her 
earnings for 1997, VA proposed to terminate her pension 
payments effective from February 1, 1997.  

The June 2000 letter also confirmed that on the basis of the 
income figures for 1998 and 1999, pension payments would be 
reinstated as of February 1, 1998.  The letter cautioned the 
appellant, however, that she was obliged to report to VA all 
of her income.

In September 2000, the RO wrote to the appellant to inform 
her of the rates at which her pension would be should have 
been paid 1998 (beginning February 1, 1998) and 1999 
(beginning February 1, 1999), in the light of the income 
figures identified in the letter of June 2000.   The letter 
also stated that there had been an overpayment of pension 
benefits for these periods.  The letter informed the 
appellant that she would be notified shortly of the amount of 
the overpayment.

Later in September 2000, the appellant submitted a statement 
that included documentation of medical expenses that she had 
incurred in 1999.  It appears that at another time, a VA Form 
21-8416, Medical Expense Report, partially documenting her 
medical expenses in 1999 - - the amounts of the expenses were 
not stated - - was reviewed by the RO.  In January 2001, the 
RO sent a letter to the appellant stating that this report 
was incomplete in certain ways but informing her that in any 
case, an adjustment of her pension entitlement for 1999 could 
not be made because the report concerning her medical 
expenses was untimely:  to be timely, the RO noted, the 
information should have been submitted by December 31, 2000.

Later in September 2000, the Debt Management Center of VA 
sent the appellant notice, and demand for repayment, of a 
$9,488.00 overpayment of benefits.  The notice informed the 
appellant that she had a right to request waiver of the 
overpayment and to have an oral hearing before a decision on 
the request would be rendered.  The notice provided the 
appellant with a description of the procedures for submitting 
an application for waiver.

In December 2000, the appellant wrote the RO expressing, 
among other things, that she did not understand the 
overpayment figure.

An accounting explaining the amount of the $9,488.00 
overpayment was provided to her by the RO in January 2001.  
The accounting set forth the rates at which pension had been 
paid each month from February 1, 1997 through August 30, 2000 
and the rate (including zero from February 1, 1997 through 
January 31, 1998) at which she actually had been entitled to 
pension benefits during those months.  

In January 2001, the appellant submitted to the RO VA Form 
20-5655, Financial Status Report, in which she reported that 
she had $1,036.00 in total monthly net income and more than 
$1,400.00 - - the figure is somewhat illegible - - in total 
monthly expenses.  Her listed monthly expenses included 
payments on several accounts:  a cellular bill account, a 
charge for a lost library card, life insurance, a bill for 
automobile parts and/or repair, a medical bill, and a finance 
company account.  Her other listed monthly expenses were for 
rent, food, utilities, miscellaneous work expenses, and 
church.  A VA Form 21-0518, Improved Pension Eligibility 
Verification Report, also submitted in January 2001 stated 
$1,060.65 in unreimbursed medical expenses for 2001 and 
monthly income for 2001 consisting of gross wages of $867.00, 
or $10,400.00 per year.

With the Financial Status Report submitted in January 2001, 
the appellant requested that her indebtedness to VA for the 
$9,488.00 overpayment be waived.  The appellant indicated 
that repayment of the indebtedness would work a financial 
hardship to her and contended that VA should have taken 
action earlier than it did to prevent the overpayment of 
pension benefits from growing as large as it had.

In February 2001, the Committee on Waivers and Compromises 
(COWC) issued its decision denying the waiver.  The COWC 
observed that the appellant was at fault in failing to inform 
VA immediately that her actual income for the periods in 
concern was more than the figure it was using to determine 
the amount of her pension payments.  The COWC concluded that 
the appellant would be unjustly enriched if allowed to retain 
the overpaid sums.

In March 2001, the appellant submitted to the RO VA Form 20-
5655, Financial Status Report, in which she reported that she 
had $1,036.00 in total monthly net income and $1,125.60 in 
total monthly expenses.  Her listed monthly expenses included 
payments on the accounts identified in her January 2001 
report and on two other accounts with the same creditor (the 
nature of the business is unclear). 

In May 2001, the RO wrote to the appellant informing her that 
her pension benefit payments had been curtailed on the basis 
of her report of $10,400.00 in annual income for 2001.

In the statement of the case that it issued in March 2002, 
the RO confirmed that it had learned about the appellant's 
unreported through an income match.

In her VA Form 9, Appeal to the Board of Veterans' Appeals, 
filed later in March 2002, the appellant asserted that VA was 
partially at fault in the creation of the overpayment.  She 
appears to argue that VA failed to apprise her clearly about 
her reporting obligations and allowed the overpayment to 
accumulate for an unreasonably long time before providing her 
with specific information about her liability. 

iii.  Analysis

As is stated above, the VCAA does not apply to the 
appellant's request for waiver of the $8,064.72 overpayment 
of nonservice-connected death pension benefits.  See Barger, 
16 Vet. App. at 138.  However, other statutory due process 
requirements apply to the appellant's waiver request.  
Section 5302 requires the Secretary to notify a payee of VA 
benefits of a debt owed by the payee to VA because of payment 
or overpayment of the benefits and, as part of that 
notification, of the right to submit an application for 
waiver of the indebtedness and the procedures for submitting 
the application.  38 U.S.C.A. § 5302(a); see 38 C.F.R. 
§ 1.963(b) (procedures for applying for waiver).  The Board 
finds that VA gave this notice to the appellant.  See 
38 U.S.C.A. § 5302(a) (West 2002).  

The September 2000 notice from VA Debt Management Center 
informed the appellant that her benefits had been overpaid in 
the amount of $9,488.00 and advised her that she would be 
responsible for repaying this debt unless it was waived.  The 
notice informed the appellant that she had a right to request 
waiver of the overpayment and to have an oral hearing before 
a decision on the request would be rendered.  The notice 
provided the appellant with a description of the procedures 
for submitting an application for waiver.  Id.

The appellant does not question or dispute the amount of the 
overpayment asserted by VA.  Rather, she has raised only the 
issue whether the $9,488.00 indebtedness should be waived.  
Cf. Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Waiver of an overpayment of VA benefits may be granted on 
grounds of equity and good conscience.  It is provided in 
38 U.S.C.A. § 5302 that "[t]here shall be no recovery or 
payments or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience. . . ."  38 U.S.C.A. 
§ 5302(a); see also 38 C.F.R. §§  1.962, 1.963(a), 1.965(a).  

The question to be resolved on this appeal is whether it 
would be against equity and good conscience to enforce the 
debt that arose from the overpayment of $9,488.00 in 
nonservice-connected death pension benefits.  

The standard of equity and good conscience will be applied in 
a particular case when the facts and circumstances indicate 
the need for reasonableness and moderation in the exercise of 
the federal government's rights.  38 C.F.R. § 1.965(a).  

Waiver of repayment of an indebtedness to VA under this 
standard is precluded, though, if the person having an 
interest in obtaining the waiver has practiced fraud, 
misrepresentation of a material fact, or bad faith in 
connection with the debt.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.963(a), 1,962(b), 1.965(b).  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 1.965).  
Misrepresentation of a material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b).

The RO did not find that the appellant practiced fraud, 
misrepresented a material fact, or was guilty of bad faith in 
connection with any part of the $9,488.00 debt.  The Board 
agrees with the RO's view of the appellant's conduct.  
Therefore, the appellant is eligible for waiver of her 
indebtedness on grounds of equity and good conscience.

"Equity and good conscience" means "arriving at a fair 
decision between the obligor and the government."  38 C.F.R. 
§ 1.965(a).  In applying this standard of fairness, VA 
adjudicators will consider: (1) whether actions of the debtor 
contributed to the creation of the debt (fault of debtor); 
(2) the fault of the debtor as compared with any fault by VA 
in the matter (balancing of faults); (3) whether collection 
of the debt would deprive the debtor or the debtor's family 
of basic necessities (undue hardship); (4) whether recovery 
of the debt or withholding of benefits would nullify the 
objective for which benefits were intended (defeat of the 
purpose of the program); (5) whether failure to make 
restitution would result in unfair gain to the debtor (unjust 
enrichment); and, (6) whether the debtor has changed position 
to his detriment by relying upon the receipt of VA benefits 
(changing position to one's detriment).  See 38 C.F.R. § 
1.965(a)(1)-(6).  

It is true that appellant failed to report income for the 
period in question, February 1, 1997 through August 30, 2000, 
that she should have reported.  No overpayment would have 
arisen had the appellant reported the income that VA later 
discovered on its own.  To the extent that she failed to 
discharge her duty to report all of her income, the appellant 
is at fault.  See 38 C.F.R. § 1.965(a)(1).

However, it is apparent to the Board that the appellant can 
ill afford to repay the indebtedness.  The financial 
information submitted or obtained in this matter suggests 
that she cannot afford to repay the debt without foregoing 
basic necessities.  The monthly expenses that she has 
identified in her various financial statements do not cite 
obligations indicative of imprudent credit card debt or 
expenses for luxuries, spending sprees, or the like.  Rather, 
it appears that the appellant is not getting by.  The most 
recent information of record indicates that her income - - in 
her case, consisting entirely of wages - - is not 
insufficiently low to entitle her to payment of pension 
benefits.  In short, the appellant is a working widow who is 
in need of the extra support that a pension payment would 
give her should her income drop sufficiently from its most 
recently documented level.  At that point, however, if the 
indebtedness were not waived, she would have to yield the 
pension payment to VA.  Thus, the Board finds that recovery 
of the indebtedness both would work a financial hardship to 
the appellant and defeat the purpose that the payment of 
nonservice-connected death pension benefits to the survivor 
of a veteran is supposed to serve.  See 38 C.F.R. § 
1.965(a)(3), (4).

Moreover, the appellant's argument that VA contributed to the 
creation of the overpayment has merit.  VA did so in two 
respects.  

First, VA delayed apprising the appellant of the specific 
consequences to her of unreported income.  Had VA sent the 
appellant notice of an overpayment sooner after the time when 
it first began to accumulate, it may well be the case that 
she would have understood more clearly than she appears to 
have her obligation to report her income if different from 
that known by VA.  The Board notes that on grounds of 
untimeliness, the RO refused to consider the veteran's report 
of medical expenses incurred in 1999.  Certainly, prompt 
action in these matters may be expected from VA as well.

Second, it is apparent from the record that VA did not 
regularly provide the appellant with the forms by which she 
could have reported her income.  The record does not clarify 
when VA first learned about her unreported income through 
income match.  However, VA need not have relied upon such 
means.  The evidence of record shows that when the appellant 
has reported her income on VA forms, she has done so 
honestly.  A possible exception is the report dated in March 
1996 stating zero income - - the Board is not in a position 
to know when the appellant began to have income before she 
reported wages of $824.00 in June 1996.  Had the appellant 
been encouraged, by being asked to fill out the appropriate 
form, to report her income as she earned it, the overpayment 
might not have arisen at all.  References in February 1996 
notice of the initial award of pension benefits, in the June 
and December 1996 letters adjusting the amount of her pension 
entitlement, and in the June 2000 notice concerning 
unreported income, to her obligation to report income changes 
in her income to VA constituted, under all of the 
circumstances presented by this case, weak, irregular, and 
eventually, ineffective notice of that obligation.

Therefore, the Board has concluded that VA shares with the 
appellant some of the fault in the creation of the 
indebtedness.  See C.F.R. § 1.965(a)(2).  

Clearly, too, because she has spent the overpaid benefits 
rather than saved them, collection of the $9,488.00 
indebtedness would mean that the appellant had changed her 
position to her detriment in relying upon the continuing 
receipt of VA benefits during the approximately three years 
in which the overpayment was accumulating.  See C.F.R. § 
1.965(a)(6).  While excusing the appellant from making 
restitution of the overpayment might mean that she has 
realized a gain, in light of all the circumstances, she would 
not have done so unfairly.  See C.F.R. § 1.965(a)(5).  

All in all, the Board finds that while there is fault on the 
part of the appellant, there are significant considerations 
favoring waiver of the $9,488.00 overpayment.  Therefore, the 
waiver requested by the appellant will be granted.


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
death pension benefits in the amount of $9,488.00 is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

